UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7163


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN Z. RAST,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville.   Donald C. Coggins, Jr., District Judge.        (6:02-cr-00948-DCC-1;
7:03-cr-00429-DCC-1)


Submitted: January 31, 2022                                  Decided: February 18, 2022


Before GREGORY, Chief Judge, and MOTZ and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Z. Rast, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Z. Rast appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. We review a district court’s denial

of a compassionate release motion for abuse of discretion. United States v. Kibble, 992

F.3d 326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record

and conclude that the court did not abuse its discretion and sufficiently explained the

reasons for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021)

(discussing amount of explanation required for denial of compassionate release motion).

We therefore affirm the district court’s order and deny Rast’s motion for appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2